

STOCK OPTION CANCELLATION AGREEMENT


This STOCK OPTION CANCELLATION Agreement (this “Agreement”) is made this 31st
day of March, 2016 (the “Effective Date”), between Zhone Technologies, Inc., a
Delaware corporation (the “Company”), and James Norrod (the “Optionee”).
WHEREAS, Optionee currently holds options (the “Options”) to purchase 1,250,000
shares of the common stock (the “Common Stock”) of the Company.
WHEREAS, the Options were granted to Optionee pursuant to that certain
Nonqualified Inducement Stock Option Grant Notice and Stock Option Agreement
dated July 21, 2014 (the “Option Agreement”).
WHEREAS, Optionee desires to cancel the Options and to terminate any right,
title or interest Optionee may have in or to the Options and any shares of
Common Stock issuable upon exercise of the Options, which cancellation and
termination shall be effective on the Effective Date.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Optionee hereby agree as follows:
1.    Cancellation. Effective as of the Effective Date:
(a)    Optionee hereby waives, relinquishes and gives up any and all right,
title or interest that the Optionee may have in or to the Options or any Common
Stock issuable upon exercise of the Options; and
(b)    The Options are hereby terminated and cancelled and shall be of no
further force or effect.
2.    No Expectations or Obligations. Optionee and the Company acknowledge and
agree that the cancellation and termination of the Options described herein
shall be without any expectation of Optionee to receive, and without imposing
any obligation on the Company to pay or grant, any cash, stock options or other
consideration presently or in the future in regard to the cancellation and
termination of such Options.
3.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to the
choice of law principles thereof.
4.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
5.    Amendment and Modification. This Agreement may be amended, modified and
supplemented only by a written document executed by the parties which
specifically states that it is an amendment, modification or supplement to this
Agreement.




--------------------------------------------------------------------------------



6.    Severability. If any provision of this Agreement shall be found invalid or
unenforceable in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable or shall be deemed excised from this Agreement as
such circumstances may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.
7.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same document.
8.    Advice of Counsel and Tax Advisor. Optionee represents and warrants that
he has read this Agreement, has had adequate time to consider this Agreement,
and has had an opportunity to consult with an attorney and his personal tax
advisor prior to executing this Agreement. Optionee acknowledges that he
understands the meaning and effect of this Agreement and has executed this
Agreement knowingly, voluntarily and with the intent of being bound by this
Agreement.
9.    Complete Agreement. This Agreement constitutes the entire agreement
between Optionee and the Company and is the complete, final and exclusive
embodiment of their agreement with regard to this subject matter. This Agreement
is entered into without reliance on any promise or representation other than
those expressly contained herein.
[Signature Page Follows]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Optionee have caused this Agreement to be
executed as of the date and year first above written.


ZHONE TECHNOLOGIES, INC.
By:    /s/ Kirk Misaka            
Name:    Kirk Misaka                 
Title:    Chief Financial Officer        
                    
OPTIONEE
By:    /s/ James Norrod            
Name:    James Norrod             
                    



3
I-1345641.7